Citation Nr: 1534548	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-49 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to a nasal fracture and as secondary to service-connected allergic rhinitis.  

2.  Entitlement to a temporary total rating based on the need for convalescence from surgery for a service-connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972 and from August 1973 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in October 2008 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in June 2015, a transcript of which is of record.  

The issues herein on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ) for the completion of additional development.  


REMAND

At issue in this matter is whether the Veteran is entitled to service connection for sleep apnea and to a temporary total rating for convalescence from surgery in May 2008 for treatment of a nasal airway obstruction.  The claim for service connection for sleep apnea is an original claim and was developed the RO as such; the other claim is also an original claim and was denied on the basis that the nasal airway obstruction surgically treated in May 2008 was not a service-connected disability, citing many prior denials, including a Board decision, of previous claims for service connection for residuals of a nasal fracture.  

In his substantive appeal received in December 2009 as to the temporary total rating matter, the Veteran appears to raise a claim to reopen for service connection for residuals of a nasal fracture.  His representative in his VA Form 646, Statement of Accredited Representative, dated in June 2015, reiterates the aforementioned and adds also that the Veteran's allergic rhinitis and deviated nasal septum individually and collectively led to the onset of his sleep apnea, alleging in part that the Veteran's use of medication for treatment of his rhinitis caused or aggravated his sleep apnea.  Similarly, allegations brought forward at the June 2015 hearing are to the effect that the Veteran's service-connected rhinitis caused or aggravated his nasal fracture and sleep apnea and that the nasal fracture should be service-connected due to inservice fractures of his nose, jaw, and facial bones due to all fall from a gurney during or following a diagnostic gastrointestinal procedure and also while participating in organized boxing activities.  

The foregoing are indicative of intertwined claims and/or theories upon which to base claims for service connection which have not been developed or adjudicated to date and which must be adjudicated prior to entry of the Board's final decision as to the certified issues.  Remand to permit these matters to be fully developed and adjudicated is deemed necessary.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Also, the Veteran argues, as indicated in his representative's statement of June 2015, that service personnel records are not on file and that such records may in fact reflect the inservice progression of his nasal fracture and sleeping difficulties.  Remand for compliance with the VA's duty to assist is required per 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

1.  Obtain all service personnel records of the Veteran for inclusion in his electronic claims folder.  

2.  Undertake all needed development involving the Veteran's claim to reopen for direct service connection for residuals of a nasal fracture; his original claim for service connection for residuals of a nasal fracture, secondary to service-connected allergic rhinitis; and his original claim for service connection for sleep apnea, secondary to service-connected allergic rhinitis, or as due to nasal fractures.  As part of that development, all pertinent VA treatment records, not already on file, should be obtained; and a medical opinion, based on a review of the electronic claims folder in its entirety, should thereafter be secured as to the likelihood that the residuals of one or more nasal fractures and/or sleep apnea are caused by or aggravated by the Veteran's service-connected allergic rhinitis, inclusive of treatment therefor.  

Once that development is completed in full, adjudicate those claims and if any benefit sought is not granted, notify the Veteran of any such denial and of his right to appeal, with additional notice to him of all applicable appellate procedures and the time frames for compliance with applicable law and regulations.  

3.  Thereafter, as applicable, readjudicate the certified issues herein on appeal and if any benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case and afford him a reasonable period for a response, prior to returning the case to the Board for additional review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




